DETAILED ACTION
Claims 1, 3-11, 13-21 and 23-30 are pending.  Claims 2, 12 and 22 have been canceled.  Claims 1, 4, 11, 14, 21 and 24 have been amended.  Claims 1, 3-11, 13-21 and 23-30 are allowed.
Application 16/775,110 is a continuation of 16/385,720 filed on 04/16/2019.
The instant Application is a continuation of 16/775,110 filed on 01/28/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/385,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/775,110 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Triet Nguyen on 03/03/2022.

The application has been amended as follows: 

1. (Currently Amended) A system comprising:
at least one hardware processor;
a memory device including instructions, which when executed by the at least one processor, cause the at least one processor to perform operations comprising:
receiving a notification that a modification has been made to an external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, wherein the notification is received after inserting the at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;
in response to the notification indicating the modification to the external table, generating a new micro-partition different from the first micro-partition, the new micro-partition including the inserted at least one row of new data and the first portion of data from the external table, the new 
generating a refreshed materialized view based at least in part on the generated new micro- partition such that the refreshed materialized view comprises a representation of the external table after the modification has been made.

2. (Canceled)

3. (Original) The system of claim 1, wherein the operations further comprise:
prior to receiving the notification, connecting the database system to the external table such that the database system has read access for the external table and does not have write access for the external table.

4. (Previously presented) The system of claim 1, wherein the operations further comprise:
generating a materialized view over the external table.

5. (Original) The system of claim 1, wherein the external table comprises data that is stored outside of the database system and is not managed by the database system.

6. (Original) The system of claim 1, wherein the modification further comprises deleting a second micro-partition, the second micro-partition including at least a second portion of the data from the external table, and the operations further comprise:
providing the refreshed materialized view in response to a request from a client device.



8. (Original) The system of claim 7, wherein the receiving the notification comprises one or more of:
querying the data storage platform to determine whether any modifications have been made to a source location; and
receiving a notification from the data storage platform that a modification has been made to the source location.

9. (Original) The system of claim 1, wherein the operations further comprise:
receiving a query;
determining one or more micro-partitions in the external table that are necessary to respond to the query by reading metadata for the external table; and
determining that part or all of the query can be satisfied by one or more materialized views.

10. (Original) The system of claim 9, wherein the operations further comprise:
generating a query plan for responding to the query, the query plan comprising a plurality of discrete subtasks; and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform,
wherein, in response to there being a matching materialized view that matches part or all of the query, at least one of the plurality of discrete subtasks comprises reading the matching materialized view.


receiving a notification that a modification has been made to an external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, wherein the notification is received after inserting the at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;
in response to the notification indicating the modification to the external table, generating a new micro-partition different from the first micro-partition, the new micro-partition including the inserted at least one row of new data and the first portion of data from the external table, the new micro-partition comprising immutable one or more new contiguous units of storage, the new micro- partition being stored in persistent storage provided by a database system; and
generating a refreshed materialized view based at least in part on the generated new micro- partition such that the refreshed materialized view comprises a representation of the external table after the modification has been made.

12. (Canceled)

13. (Original) The method of claim 11, further comprising:
prior to receiving the notification, connecting the database system to the external table such that the database system has read access for the external table and does not have write access for the external table.

14. (Previously presented) The method of claim 11, further comprising:


15. (Original) The method of claim 11, wherein the external table comprises data that is stored outside of the database system and is not managed by the database system.

16. (Original) The method of claim 11, wherein the modification further comprises deleting a second micro-partition, the second micro-partition including at least a second portion of the data from the external table, and the operations further comprise:
providing the refreshed materialized view in response to a request from a client device.

17. (Original) The method of claim 11, wherein the external table is based on a location in a data storage platform, wherein the data storage platform is separate from the database system.

18. (Original) The method of claim 17, wherein the receiving the notification comprises one or more of:
querying the data storage platform to determine whether any modifications have been made to a source location; and
receiving a notification from the data storage platform that a modification has been made to the source location.

19. (Original) The method of claim 11, further comprising:
receiving a query;
determining one or more micro-partitions in the external table that are necessary to respond to the query by reading metadata for the external table; and
determining that part or all of the query can be satisfied by one or more materialized views.

20. (Original) The method of claim 19, further comprising:
generating a query plan for responding to the query, the query plan comprising a plurality of discrete subtasks; and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform,
wherein, in response to there being a matching materialized view that matches part or all of the query, at least one of the plurality of discrete subtasks comprises reading the matching materialized view.

21. (Previously presented) A non-transitory computer-readable medium comprising instructions, which when executed by at least one processor, cause the at least one processor to perform operations comprising:
receiving a notification that a modification has been made to an external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, wherein the notification is received after inserting the at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;
in response to the notification indicating the modification to the external table, generating a new micro-partition different from the first micro-partition, the new micro-partition including the inserted at least one row of new data and the first portion of data from the external table, the new micro-partition comprising immutable one or more new contiguous units of storage, the new micro- partition being stored in persistent storage provided by a database system; and
generating a refreshed materialized view based at least in part on the generated new micro- partition such that the refreshed materialized view comprises a representation of the external table after the modification has been made.

22. (Canceled)

23. (Original) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:
prior to receiving the notification, connecting the database system to the external table such that the database system has read access for the external table and does not have write access for the external table.

24. (Previously presented) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:
generating a materialized view over the external table.

25. (Original) The non-transitory computer-readable medium of claim 21, wherein the external table comprises data that is stored outside of the database system and is not managed by the database system.

26. (Original) The non-transitory computer-readable medium of claim 21, wherein the modification further comprises deleting a second micro-partition, the second micro-partition including at least a second portion of the data from the external table, and the operations further comprise:
providing the refreshed materialized view in response to a request from a client device.

27. (Original) The non-transitory computer-readable medium of claim 21, wherein the external table is based on a location in a data storage platform, wherein the data storage platform is separate from the database system.

28. (Original) The non-transitory computer-readable medium of claim 27, wherein the receiving the notification comprises one or more of:
querying the data storage platform to determine whether any modifications have been made to a source location; and
receiving a notification from the data storage platform that a modification has been made to the source location.

29. (Original) The non-transitory computer-readable medium of claim 21, wherein the operations further comprise:
receiving a query;
determining one or more micro-partitions in the external table that are necessary to respond to the query by reading metadata for the external table; and
determining that part or all of the query can be satisfied by one or more materialized views.

30. (Original) The non-transitory computer-readable medium of claim 29, wherein the operations further comprise:
generating a query plan for responding to the query, the query plan comprising a plurality of discrete subtasks; and
assigning the plurality of discrete subtasks to one or more nodes of an execution platform,
wherein, in response to there being a matching materialized view that matches part or all of the query, at least one of the plurality of discrete subtasks comprises reading the matching materialized view.

Allowable Subject Matter
Claims 1, 3-11, 13-21 and 23-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Cattell1, George2, Ding3 and Macor4.

Cattell teaches sending an insert record message to the store for a partition (Paragraph [0187]).  Cattell further teaches that each table is mapped to a specific table in the remote store (Paragraph [0065]).

George teaches connecting to an external data source and retrieve a table of rows (Paragraph [0029]).  George further teaches a table for loading rows into the appropriate target table partitions (Paragraph [0067]).

Ding teaches a materialized view that becomes stale because affected rows are not counted in the view (Paragraph [0011]).

Macor teaches immutable data such as read-only (Paragraph [0026]).

The prior art of record does not expressly disclose the following:
“receiving a notification that a modification has been made to an external table, the modification comprising inserting at least one row of new data to the external table, the at least one row corresponding to a first micro-partition that includes a first portion of data from the external table prior to the inserting, wherein the notification is received after inserting the at least one row of new data to the external table has been completed and based at least in part on scanning the external table to detect at least one change to the external table;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164         

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2007/0239797
        2 Patent Application Publication No. 2012/0239612
        3 Patent Application Publication No. 2014/0280028
        4 Patent Application Publication No. 2013/0246692